Citation Nr: 0609515	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-11 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for reactive airway 
disease secondary to residuals of a nasal fracture.  

2.  Entitlement to an initial compensable disability 
evaluation for a nasal fracture.  

3.  Entitlement to an initial compensable disability 
evaluation for hemorrhoids.  

4.  Entitlement to an initial compensable disability 
evaluation for a groin rash.  

5.  Entitlement to an initial compensable disability 
evaluation for a left calf scar.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1986 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The veteran's reactive airway disease was not caused by 
his period of active service from October 1986 to October 
1990 or by his service-connected residuals of a nasal 
fracture.  

2.  The evidence does not show that the veteran has traumatic 
deviation of the septum with 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  

3.  The evidence does not show that the veteran has 
irreducible large or thrombotic hemorrhoids with excessive 
redundant tissue and frequent recurrences.  

4.  The evidence does show that at least 5 percent but less 
than 20 percent of the veteran's entire body is affected by 
his groin rash.  

5.  The evidence does not show that the scar on the veteran's 
left calf limits his ability to move his left leg.  

6.  The evidence does show that the veteran's left calf scar 
is painful on examination.  


CONCLUSIONS OF LAW

1.  Service connection for reactive airway disease is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

2.  The criteria for an initial compensable rating for 
residuals of a nasal fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.97, 
Diagnostic Code (DC) 6502 (2005).

3.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.114, DC 7336 
(2005).

4.  The criteria for a 10 percent rating for a groin rash 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.118, DC 7806 (2005).

5.  The criteria for a 10 percent rating for a scar of the 
left calf have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, DCs 7804, 7805 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran was diagnosed with reactive 
airway disease at his September 2005 VA examination.  The 
veteran reported daily wheezing and has been prescribed 
albuterol inhalers.  The veteran went to the emergency room 
several times for his reactive airway disease and has an 
EpiPen which he has had to use.  The veteran reports using 
his albuterol four or five times a day.  He also takes 
Clarinex, Flonase, and saline.  The examiner stated that his 
reactive airway disease has a mild effect on his chores, 
sports, recreation, and exercise activities.  Thus, there is 
competent evidence that the veteran has a current disability 
from reactive airway disease.  

The veteran alleges that his reactive airway disease was 
caused by his service connected residuals of a nasal 
fracture.  However, the veteran does not have the medical 
expertise to find that his current disorder is related to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

At the September 2005 VA examination, the doctor stated that 
it was unclear how a nasal bone fracture would result in the 
development of reactive airway disease.  The doctor reported 
that it would require mere speculation to determine the 
etiology of the veteran's reactive airway disease or a reason 
by which to describe how or how not his nasal bone fracture 
and reactive airway disease are related.  Overall, the Board 
must find that this report provides evidence against this 
claim. 

There is no other medical evidence of record that links the 
veteran's reactive airway disease to his service in the 
military or to his service connected residuals of a nasal 
fracture.  The Board finds the post-service records provide 
evidence against this claim because they do not indicate a 
nexus between service and the veteran's current disability 
from reactive airway disease and indicate a disorder that 
began years after service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

The veteran's service medical records (SMRs) are negative for 
any diagnosis of or treatment for reactive airway disease.  
However, he was treated for an upper respiratory infection in 
May 1987.  A July 1987 treatment note stated that the veteran 
complained of difficulty breathing through his nose and 
throat, and reported that it was an allergy.  The assessment 
included a possible allergic reaction of unknown etiology.  
The veteran's separation examination showed the veteran's 
nose, sinuses, mouth, throat, and lungs, to be normal.  

The veteran served in the National Guard before his active 
military service in the Navy from October 1985 to October 
1990.  He also has a verified period of active duty in the 
National Guard from September 1983 to December 1983 as well 
as other periods of active duty for training and inactive 
duty for training.  In an August 1983 National Guard 
examination, the veteran reported having hay fever.  The 
reviewing examiner also referred to hay fever and allergies.  
He was not diagnosed with reactive airway disease.  The 
veteran's breathing and allergy problems were acute and 
transitory.  

Overall, the SMRs, post-service medical records, and the VA 
examinations provide highly probative evidence against this 
claim, indicating a disorder well after service with no 
relation to service or a service connected disorder.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for reactive airway 
disease.  38 U.S.C.A. § 5107(b).  The service connection 
claim is denied.

Regarding the increased rating claims, disability ratings are 
determined by applying the criteria established in VA's 
Schedule for Rating Disabilities, which is based upon the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to an initial 
compensable rating for his service-connected residuals of a 
nasal fracture, currently assigned a noncompensable rating.  
He is assigned a 0 percent rating under DC 6502, deviation of 
the nasal septum.  38 C.F.R. § 4.97.  He also asserts that he 
is entitled to an initial compensable rating for his service-
connected hemorrhoids.  He is currently assigned a 0 percent 
rating under DC 7336, hemorrhoids.  

Under DC 6502, a 10 percent rating is warranted only for a 
traumatic deviation of the nasal septum with a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  There is no evidence of record that 
the veteran's nasal passages are obstructed or that his 
septum is deviated.  A March 1995 letter from Dr. P. S., a 
private practitioner, states that the veteran's septum is 
non-obstructing.  At the veteran's September 2005 VA 
examination, his nose was shown to have no obstructions, 
polyps, septal deviation, tissue loss, scarring, or deformity 
of the nose.  The VA treatment records do not provide any 
evidence of the veteran ever having a 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  Thus, the veteran does not meet the criteria for a 
10 percent rating under DC 6502.  

The Board notes that there is no evidence of scars or loss of 
part of the nose to warrant application of DC 7800 
(disfiguring scars of the head, face or neck) or DC 6504 
(loss of part of the nose or scars).  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  

Under DC 7336, a 0 percent evaluation is warranted when 
hemorrhoids are mild or moderate.  A 10 percent evaluation is 
warranted when they are large or thrombotic, irreducible, 
with excessive redundant tissue and evidencing frequent 
recurrences.  The veteran has flare-ups approximately once a 
month and they last for two or three days.  He uses medicated 
pads and ProctoFoam HC to treat his hemorrhoids.  During 
flare-ups, they bleed.  

The veteran reports being unable to sit on cold or hard  
surfaces as well as having stool leakage during flare-ups.  
However, there is no evidence that the veteran's hemorrhoids 
are large or thrombotic.  In fact, the veteran's September 
2005 VA examination specifically denies thrombosis.  The 
veteran has not had surgery for his hemorrhoids.  The 
September 2005 exam reported that the hemorrhoids are 1 cm 
with no evidence of thrombosis, fissures, or bleeding.  There 
are private treatment records in the claims folder that note 
a painful flare-up in November 2001.  However, there was no 
evidence of thrombosis during that flare-up.  The veteran 
does not meet the criteria for a 10 percent evaluation 
because his hemorrhoids are not large or thrombotic and there 
is no evidence of record that they are irreducible.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2005), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as the 
veteran's groin rash and left calf scar.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  The veteran filed his claim 
on August 15, 2002 and the effective date of his ratings for 
a groin rash and left calf scar is the date of the claim.  
Therefore, the Board will evaluate the veteran's claims under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  In a recent 
opinion, however, the VA's Office of General Counsel 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disabilities 
for periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-00 (Apr. 10, 2000).  

Under the old criteria for DC 7806, eczema, a 10 percent 
rating is warranted when there was eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  38 C.F.R. § 4.118, DC 7806 (2002).  Under 
the new criteria, effective August 30, 2002, a 10 percent 
rating is warranted when at least 5 percent but less than 20 
percent of the entire body, or at least 5 percent but less 
than 20 percent of exposed areas are affected by the 
veteran's groin rash or that he needed intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12 month period.  38 C.F.R. § 4.118, DC 7806 (2005).  

At the veteran's September 2005 VA examination, the veteran 
had skin discoloration and a recurrent groin rash.  He uses 
creams and powders to control the rash and has not 
experienced complete resolution.  In hot and humid 
conditions, the rash will flare up, sometimes on a weekly 
basis.  The rash can blister and burn during flare ups.  The 
examiner said the veteran's rash itched intermittently.  The 
veteran has not missed work due to his groin rash.  The 
veteran does not require systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  The 
examiner did not comment on exfoliation or exudation.  

The veteran does not meet the criteria for a 10 percent 
evaluation under the old criteria because there is no 
evidence of exfoliation or exudation.  Additionally, the 
veteran's itching is intermittent and was not on an exposed 
surface or an extensive area of his body.  

The veteran does meet the criteria for a 10 percent 
evaluation under the new criteria.  While the examiner stated 
that less than 5 percent of the exposed areas were affected 
it was also noted that the percent of the total body area 
affected was greater than 5 percent but less than 20 percent.  
This meets the criteria for a 10 percent evaluation under the 
new criteria.  When the disability picture more nearly 
approximates the criteria required for a higher rating, the 
Board must grant the higher evaluation.  38 C.F.R. § 4.7.  
The appeal is granted.

Although the veteran meets the new criteria for a 10 percent 
evaluation for his groin rash, he does not meet the criteria 
for the next highest evaluation.  A 30 percent evaluation is 
warranted when 20 to 40 percent of the entire body or more 
than 40 percent of exposed area are affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required during the last 
12 month period.  The veteran does not meet the criteria for 
a 30 percent evaluation because less than 5 percent of his 
exposed areas are affected and less than 20 percent of his 
entire body is affected.  

The Board notes that there is no evidence of scars or 
limitation of motion from the veteran's groin rash to warrant 
application of DCs 7801 (scars, other than head, face, or 
neck, that are deep or that cause limited motion), 7802 
(scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion), 7803 (scars, 
superficial and unstable), 7804(scars, superficial and 
painful on examination) or DC 7805 (scars, other).  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  

The old and new criteria for DC 7805 are identical.  DC 7805 
instructs the rater to rate the scars based upon limitation 
of motion of the affected part of the body.  The veteran 
asserts that he is entitled to an initial compensable rating 
for his service-connected left calf scar, currently assigned 
a noncompensable rating.  He is currently assigned a 0 
percent rating under DC 7805, scars, other.  38 C.F.R. 
§ 4.118.  The scar was noticed by a VA doctor in September 
2002 during a compensation and pension examination.  At that 
time, the veteran did not complain about the scar.  At the 
September 2005 VA examination, the doctor specifically denies 
that the scar limits the veteran's motion.  Thus, the veteran 
does not meet the criteria for a compensable evaluation for 
limitation motion under DC 7805.  

The veteran may be granted a 10 percent evaluation under the 
new criteria of DC 7804, superficial scars that are painful 
on examination.  The September 2005 examiner reported that 
the scar is approximately 1.5 centimeters in diameter.  There 
was a mild decrease in sensation to sharp/dull and mono 
filament testing.  There was also a mild increase in tingling 
sensation when the examiner rubbed the scar.  The examiner 
described this as mild allodynia, or pain resulting from a 
non-noxious stimulus to normal skin.  Because the veteran's 
scar is painful on examination, a evaluation of 10 percent 
under DC 7804 is appropriate.  The appeal is granted.  

The old criteria for DC 7804 are virtually identical to the 
new criteria.  The veteran's mild allodynia also meets the 
criteria for a 10 percent evaluation under the old criteria.  

Under both the old and new criteria for DC 7804, a 10 percent 
evaluation is the highest available rating.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for compensable 
evaluations for residuals of a nasal fracture or hemorrhoids 
have not been met at any time to warrant a staged rating.  
The Board also finds that the criteria for a rating higher 
than 10 percent for a groin rash and a left calf scar have 
not been met at any time to warrant a staged rating.  Simply 
stated, the Board does not find evidence that the veteran's 
disability evaluations should be increased for any separate 
period based on the facts found during the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable rating for residuals of a nasal fracture and 
hemorrhoids and against a rating greater than 10 percent for 
a groin rash and a left calf scar.  38 C.F.R. § 4.3.  




The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in September 2002, September 2003, and February 2005, 
as well as information provided in the April 2003 statement 
of the case (SOC) and December 2005 supplemental statement of 
the case (SSOC), the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the April 2003 SOC 
and December 2005 SSOC includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the December 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
September 2002 VCAA letter does not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id. at 120-21.  However, the February 
2005 VCAA letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
September 2002 VCAA letter is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
service connection for reactive airway disease and an 
increased rating for residuals of a nasal fracture and 
hemorrhoids are being denied, no disability rating or 
effective date will be assigned.  Therefore, there can be no 
possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  Moreover, neither the veteran nor 
his representative has made any showing or allegation that 
the content of the VCAA notice resulted in any prejudice to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial). 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the February 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

ORDER

Service connection for reactive airway disease is denied.  

An initial compensable disability rating for residuals of a 
nasal fracture is denied

An initial compensable disability rating for hemorrhoids is 
denied.  

A 10 percent rating for a groin rash is granted.  

A 10 percent rating for a left calf scar is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


